               Case
                Case19-12281-MFW
                     19-12281-MFW Doc
                                   Doc18-1
                                       20 Filed
                                           Filed01/02/20
                                                 12/20/19 Page
                                                           Page11ofof11

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 7

Phazzer Electronics, Inc.,                               Case No. 19-12281 (MFW)

                                         Debtor.

             ORDER APPROVING MOTION TO DISMISS WITH PREJUDICE

         Upon consideration of TASER International, Inc. n/k/a Axon Enterprise, Inc.’s MOTION
TO DISMISS CHAPTER 7 PETITION OR, IN THE ALTERNATIVE, GRANT STAY RELIEF,
TRANSFER VENUE, AND RESCHEDULE CREDITORS’ MEETING, and a hearing having been
held by the Court, after sufficient notice to all parties concerned on the Motion and all objections
thereto, and all objections having been overruled, and all premises considered,
                  IT IS HEREBY ORDERED THAT:

    1. The Motion to Dismiss, with prejudice, is hereby granted.
    2. For the reasons more fully set forth at the December 17, 2019 hearing, the Court finds
         that this Chapter 7 corporate case involves a two-party dispute with minimal, if any,
         assets that was filed in bad faith.
    3. This Court shall retain jurisdiction to resolve any disputes arising from or related to this
         Order.
    4. This Order shall become effective immediately upon entry of this Order notwithstanding
         anything in the Federal Rules of Bankruptcy Procedure or otherwise to the contrary.




         Dated: January 2nd, 2020
         Wilmington, Delaware                          MARY F. WALRATH
                                                       UNITED STATES BANKRUPTCY JUDGE
